STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2022   KW   0032

VERSUS


STEPHEN         PAUL    TITZER                                                APRIL   8,   2022




In   Re:          Stephen      Paul    Titzer,     applying       for   supervisory        writs,

                  32nd     Judicial     District        Court,     Parish     of   Terrebonne,
                  No.    341, 590.




BEFORE:          MOCLENDON,        WELCH,   AND    THERIOT,      JJ.


        WRIT     DENIED.


                                                  PMO

                                                  JEW
                                                  MRT




COURT      OF APPEAL,         FIRST   CIRCUIT




I
     al R)
        DEPTTYICLERK          OF   COURT
                 FOR    THE   COURT